Title: To James Madison from Thomas Blount, 25 June 1808
From: Blount, Thomas
To: Madison, James



Sir,
Washington No. Car. 25th. June 1808

I have been informed that all the applicants for the office of Attorney for the district of No. Carolina, lately made vacant by the death of Benjamin Woods, are either Federalists or Persons possessing character other wise objectionable, and in consequence of this Information and the Belief I entertain that it is essential to the preservation of the Character of the Government that the Gentleman appointed to fill that Office should possess Sound Republican principles as well as the most respectable professional Talents, I consider it my duty to my Country and to the administration to inform you and through you, the President of the United States, that Mr. Edward Harris, of Newbern, a Gentleman as fully answering this description as any other in this State, has been induced, by the Solicitation of myself and others no less friendly to the measures of the administration, to authorize me to Say that he is willing to accept it.  This willingness was not felt by Mr. Harris at the time the office became vacant, nor shortly afterwards when he joined in a recommendation of Mr Daniel Carthy, because he was not then so sensible as he now is of the necessity of placing the office in Republican hands.  The applicants, if I have been rightly informed, are Daniel Carthy, Samuel R. Jocelyn, and John Hamilton.  The two first named are federalists.  I have received an intimation that the office would be acceptable to John Louis Taylor, one of the Judges of our Superior Court, and I therefore deem it proper to mention that he too is a federalist.  I have the honor to be, very Respectfully Yr. mo. Obt.

Thos Blount


P. S.  Mr. Harris is the Gentleman formerly appointed district Judge of this State, that is to say under a Law that was repealed.

